                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION


DAVID DODD,                                     §
                                                §
                                                §      CIVIL ACTION NO. 6:18-CV-00393-RWS-JDL
              Plaintiff,                        §
                                                §
v.                                              §
                                                §
CLEARWATER    BAY   PROPERTY                    §
OWNERS    ASSOCIATION,   INC.,                  §
STEVEN MARABLES,                                §

              Defendants.

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. Plaintiff initiated this action on August 6,

2018. Docket No. 1. On August 23, 2018, the Magistrate Judge issued a Report and

Recommendation (“Report”) recommending that Plaintiff’s claims be dismissed for failure to

state a claim. Docket No. 5. Plaintiff filed objections to the Magistrate Judge’s Report. Docket

No. 7. The Court reviews de novo the portions of the Magistrate Judge’s findings to which

objections have been raised. 28 U.S.C. § 636 (b)(1).

       In his Report, the Magistrate Judge discussed the procedural history of Plaintiff’s filings

where he had previously brought these claims in Case No. 6:14-cv-767-KNM. Docket No. 5 at

1–2. As explained by the Magistrate Judge, the exact same claims previously brought also

formed the basis of Plaintiff’s current allegations, and those allegations were previously

dismissed for failure to prosecute. Id. The Magistrate Judge ultimately found that Plaintiff’s

claims were time barred. Id. at 2–3 (citing Teamah v. Applied Materials, Inc., No. 17-50364, 2017
WL 5125658, at *2 (5th Cir. Nov. 3, 2017) (“where a section 1981 claim is brought in

Texas, the two year statute of limitations for personal injury actions in Texas controls.”)).

The Magistrate Judge further acknowledged that Plaintiff added allegations against Steven

Marables and alleged that Mr. Marables told Plaintiff after the filing of his initial suit that Mr.

Marables knew about the deed restriction. Id. at 3–4. However, as the Magistrate Judge

explained, the Court does not have jurisdiction over any claims against Mr. Marables as the

parties are not diverse and the allegations do not raise a federal question. Id.

       In his response to the Magistrate Judge’s Report, Plaintiff does not object to any specific

conclusion of the Magistrate Judge, but instead adds additional facts to supplement his claim.

Docket No. 7. Specifically, Plaintiff discusses a racial epithet made towards his girlfriend on

May 26, 2015, followed by a later alleged attack, as well an accident that occurred while he was

driving a tractor and was hit by someone named Jennifer Dean. Id. It appears the relation of

these allegations to the instant action is that Plaintiff alleges there is some connection to Mr.

Marables. Id. However, as the Magistrate Judge explained, the Court does not have jurisdiction

over those claims, and the Court finds no error in that conclusion. These allegations are not made

against a defendant that is a citizen of a different state as plaintiff, exceeding an amount in

controversy of $75,000, nor do they invoke a violation of the U.S. Constitution, federal law, or treaty

to which the United States is a party, such that the Court might have federal question jurisdiction. 28

U.S.C. § 1332; 28 U.S.C. § 1331. To the extent any of the newly alleged facts support legal claims,

those claims would need to be brought in state court.

       Additionally, Plaintiff subsequently filed a notice requesting forms for alleged wrongful

arrest against a police officer and the Caney City Police Department. Docket No. 8. These

allegations and request appear wholly unrelated to Plaintiff’s allegations in this matter.

Therefore, the Court will not consider them at this time. However, the Clerk of Court is directed

                                              Page 2 of 3
     .


to send Plaintiff a copy of the standardized § 1983 civil rights lawsuit form to Plaintiff at his

address so that he may fill it out and return it to the Court, as well as a copy of the application to

proceed in forma pauperis.

         For the reasons discussed herein, the Court hereby adopts the findings and conclusions of

the Magistrate Judge as the findings and conclusions of the Court. It is accordingly ORDERED

that the complaint is hereby DISMISSED WITH PREJUDICE.


         SIGNED this 2nd day of October, 2018.



                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                              Page 3 of 3
